



Exhibit 10.28(h)


EIGHTH AMENDMENT TO MASTER LEASE
THIS EIGHTH AMENDMENT TO MASTER LEASE (this “Amendment”) is being entered into
as of the 20th day of November, 2018 (the "Effective Date"), by and between
Landlord and Tenant, as more fully set forth herein, and shall amend that
certain Master Lease, dated November 1, 2013, as amended to the date hereof
(collectively, the “Master Lease”), by and among GLP Capital, L.P. (together
with its permitted successors and assigns, “Landlord”) and Penn Tenant, LLC
(together with its permitted successors and assigns, “Tenant”), pursuant to
which Tenant leases certain Leased Property, as further defined in the Master
Lease (the “Existing Leased Property”). Landlord and Tenant each desire to
remove certain portions of the Existing Leased Property as identified and
defined in Annex A attached hereto and incorporated herein (the “Removed Leased
Property”) from the terms, covenants and conditions of the Master Lease.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to them in the Master Lease.
BACKGROUND:
WHEREAS, Landlord and Tenant each desire to amend the Master Lease as more fully
described herein.
NOW, THEREFORE, in consideration of the provisions set forth in the Master Lease
as amended by this Amendment, including, but not limited to, the mutual
representations, warranties, covenants and agreements contained therein and
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby respectively acknowledged, and subject to the
terms and conditions thereof and hereof, the parties, intending to be legally
bound, hereby agree that the Master Lease shall be amended as follows:
ARTICLE I
REMOVAL OF REMOVED LEASED PROPERTY


1.1    Exhibit B to the Master Lease is hereby amended to remove the description
of the Removed Leased Property as set forth in Annex A attached hereto and
incorporated hereby by this reference from the description of the Land.


ARTICLE II
AMENDMENT TO MEMORANDUM OF LEASE


Landlord and Tenant shall enter into an amendment to any memorandum of lease
which may have been recorded in accordance with Article XXXIII of the Master
Lease against the Removed Leased Property, in form suitable for recording in the
county or other application location in which a Removed Leased Property is
located which amendment is pursuant to this Amendment. Landlord shall pay all
costs and expenses of recording any such amendment to memorandum.
ARTICLE III
AUTHORITY TO ENTER INTO AMENDMENT


Each party represents and warrants to the other that: (i) this Amendment and all
other documents executed or to be executed by it in connection herewith have
been duly authorized and shall be binding upon it; (ii) it is duly organized,
validly existing and in good standing under the laws of the state of its
formation and





--------------------------------------------------------------------------------





is duly authorized and qualified to perform this Amendment and the Master Lease,
as amended hereby, within the State(s) where any portion of the Leased Property
is located, and (iii) neither this Amendment, the Master Lease, as amended
hereby, nor any other document executed or to be executed in connection herewith
violates the terms of any other agreement of such party.
ARTICLE IV
MISCELLANEOUS


4.1    Brokers. Tenant warrants that it has not had any contact or dealings with
any Person or real estate broker which would give rise to the payment of any fee
or brokerage commission in connection with this Amendment, and Tenant shall
indemnify, protect, hold harmless and defend Landlord from and against any
liability with respect to any fee or brokerage commission arising out of any act
or omission of Tenant. Landlord warrants that it has not had any contact or
dealings with any Person or real estate broker which would give rise to the
payment of any fee or brokerage commission in connection with this Amendment,
and Landlord shall indemnify, protect, hold harmless and defend Tenant from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Landlord.


4.2    Costs and Expenses; Fees. Each party shall be responsible for and bear
all of its own expenses incurred in connection with pursuing or consummating
this Amendment and the transactions contemplated by this Amendment, including,
but not limited to, fees and expenses, legal counsel, accountants, and other
facilitators and advisors.


4.3    Choice of Law and Forum Selection Clause. This Amendment shall be
construed and interpreted, and the rights of the parties shall be determined, in
accordance with the substantive Laws of the State of New York without regard to
the conflict of law principles thereof or of any other jurisdiction.


4.4    Counterparts; Facsimile Signatures. This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. In proving this
Amendment, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom enforcement is sought. Any
counterpart may be executed by facsimile signature and such facsimile signature
shall be deemed an original.


4.5    No Further Modification. Except as modified hereby, the Master Lease
remains in full force and effect.


[Signature Page to Follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the undersigned as of the date first above written.
LANDLORD:
GLP CAPITAL, L.P.
By:    /s/ Brandon J. Moore        
Name:     Brandon J. Moore,
Title:
Senior Vice President, General Counsel and Secretary



TENANT:
PENN TENANT, LLC
By:
Penn National Gaming, Inc.

its managing member
By:
/s/ Carl Sottosanti        

Name: Carl Sottosanti
Title:
Executive Vice President, General Counsel and Secretary

    







--------------------------------------------------------------------------------





ANNEX A


LEGAL DESCRIPTIONS REMOVED FROM EXHIBIT B
From Hollywood Casino St. Louis:
(See attached)







--------------------------------------------------------------------------------





PROPERTY DESCRIPTION
A tract of land being part of Adjusted Amended Lot 1 and Adjusted Lot 1A of the
Subdivision Plat of Amended Lot 1 and Lot 1A of the Subdivision of Consolidated
Lot 1 of Riverside Center, according to the plat as recorded in Plat Book 355,
Page 371 through 373, Adjusted Lot 2 of Riverside Center Consolidated Plat,
according to the plat as recorded in Plat Book 355, Pages 20 through 23 and Lot
4A of the Subdivision of Lot 4 of Riverside Center, according to the plat as
recorded in Plat Book 360, Page 29, located In U.S. Survey 2040, Township 46
North, Range 5 East of The Fifth Principal Meridian, City Of Maryland Heights,
St. Louis County, Missouri being more particularly described as follows:
Beginning at the northwest corner of Re-Adjusted Lot 2, said point also being
located on the eastern line of Casino Drive, a 100 feet wide private roadway,
said point also being located on a curve to the left having a radius of 625.00
feet; thence northwesterly along said curve with an arc length of 16.61 and a
chord which bears North 43 degrees 17 minutes 20 seconds West, 16.61 feet;
thence departing last said curve, North 44 degrees 11 minutes 25 seconds East,
585.02 feet to a common corner of above said Adjusted Amended Lot 1 and
Re-Adjusted Lot 2, said point also being located on a non-tangential curve to
the right having a radius of 45.00 feet; thence along the common lines of above
said Adjusted Amended Lot 1 and Re-Adjusted Lot 2 the following: along last said
curve with an arc length of 6.23 feet and a chord which bears South 27 degrees
20 minutes 50 seconds East, 6.22 feet to a point of tangency and South 23
degrees 23 minutes 00 seconds East, 232.59 feet to the north line of said
Re-Adjusted Lot 2; thence along said north line, South 66 degrees 37 minutes 00
seconds West, 535.55 feet to the POINT OF BEGINNING. Containing 68,847 square
feet or 1.581 acres, more or less according to calculations performed by Stock &
Associates Consulting Engineers, Inc. on September 26, 2018, revised October 10,
2018.



